Title: From George Washington to Oliver Phelps, 22 June 1782
From: Washington, George
To: Phelps, Oliver


                  
                     Dear Sir
                     Head Quarters Newburgh June 22d
                     1782
                  
                  Since my conversation with you yesterday, I have been informed
                     that the terms proposed to you by the State of Connecticut for taking their
                     salted provisions, are grounded on an expectation of their being delivered at
                     this River, & that their price is fixed on that ground; in which case,
                     I suppose, an additional sum is fixed beyond that which could be proposed upon
                     a certainty of its delivery at Connecticut River, only sufficient to cover the
                     expence of its transportation; if this is the case, unless you have something
                     in view more than is in my mind, perhaps there is no necessity of fixing, at
                     this time, on the places of Deposit for the moveing Army, as the expence of
                     transportation will be no more by and by than at present.
                  You are fully acquainted with the difficulties on my mind, which
                     prevent my being able to fix on the places where it will be best for the
                     provision to be lodged; If therefore my information is well founded, and my
                     observations thereon appear to you in the light they do to me, I think it is
                     necessary at this Time only for you to decide on taking the Provisions from the
                     State, fixing the price on a supposition of their being deposited at
                     Connecticut River, & leaving the contingent transportation to a future
                     determination as circumstances may turn up. 
                  But if your objections to this proposition should be insuperable,
                     then fix on West Point as a place of Deposit for the 100 Barrels of provisions
                     mentioned in the moveing Contract. I am sir Your Most Obedient Humble Servant
                  
                                          
                            
                            Go: Washington
                        
               